DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114  
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 6,514,249) in view of Lafontaine (US 2006/0069385).
Regarding claims 1, 2 and 8, Maguire discloses a system for ablating a pulmonary vein (title) including a catheter shaft (e.g. 102, fig. 2A) coupled at a distal end to an ablation balloon (fig. 10L, col. 39 lines 28-48) which includes a circumferential ablation region (1062) located between a first proximal non-ablation region (proximal coating 1060) and a second distal non-ablation region (distal coating 1060). Maguire further discloses a tissue ablation means located within the ablation balloon (1030) but the means is configured to transmit ultrasound pulses not electroporation pulses. However, Maguire teaches that other energy delivery structures could be used, including electrodes (col. 17 line 31 to col. 18 line 25), where electrodes are configured to transmit electroporation pulses, or any other type of electrical pulses. In the interest of compact prosecution it is noted that Maguire discloses another embodiment with all the features discussed above (fig. 17B). Therefore, before the application was filed, it would have been obvious to provide the device of Maguire with any commonly known tissue ablation means, including electrodes as taught by Maguire, further including the structures necessary to produce a desired ablation region (i.e. relevant insulation type) which would produce the predictable result of allowing the device to ablate tissue in a desired manner. Maguire does not disclose a plurality of diagnostic electrodes positioned on a plurality of support structures that extend substantially longitudinally across a surface of the ablation balloon, where the electrodes are positioned distal of the ablation region and are configured to detect electrophysiological characteristics of tissue. However, electrophysiological sensing is extremely common in the art. Lafontaine discloses a cardiac ablation device with balloons (fig. 3, [0037]) and teaches that a plurality of electrophysiological sensors (204) can be positioned on electrode support structures (206) which extend longitudinally and circumferentially across a surface of the ablation balloon (208). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Maguire with the sensing structure of Lafontaine to allow a user and/or a system to collect relevant information about a cardiac ablation procedure. Claim 1 also recites that there are “one or more diagnostic electrodes coupled to each of the plurality of electrode support structures, where each of the diagnostic electrodes are positioned distal of the ablation region” but it is noted that this does not limit the prior art to showing devices which only have diagnostic electrodes distal of the ablation region. This limitation only requires, due to the transitional phrase “comprising” (MPEP 2111.03), that the electrodes which are defined as the “one or more” electrodes are located distal to the ablation region. Therefore, the device of Maguire-Lafontaine, which shows electrodes along the length of the balloon, reads on the claims as only the electrodes which reside distal to the ablation region constitute the claimed “one or more electrodes.”

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire and Lafontaine, further in view of Bencini (US 2009/0299355).
Regarding claims 1, 2, and 8, Maguire discloses a system for ablating a pulmonary vein (title) including a catheter shaft (e.g. 102, fig. 2A) coupled at a distal end to an ablation balloon (fig. 10L, col. 39 lines 28-48) which includes a circumferential ablation region (1062) located between a first proximal non-ablation region (proximal coating 1060) and a second distal non-ablation region (distal coating 1060). Maguire further discloses a tissue ablation means located within the ablation balloon (1030) but the means is configured to transmit ultrasound pulses not electroporation pulses. However, Maguire teaches that other energy delivery structures could be used, including electrodes (col. 17 line 31 to col. 18 line 25), where electrodes are configured to transmit electroporation pulses, or any other type of electrical pulses. In the interest of compact prosecution it is noted that Maguire discloses another embodiment with all the features discussed above (fig. 17B). Therefore, before the application was filed, it would have been obvious to provide the device of Maguire with any commonly known tissue ablation means, including electrodes as taught by Maguire, further including the structures necessary to produce a desired ablation region (i.e. relevant insulation type) which would produce the predictable result of allowing the device to ablate tissue in a desired manner. Maguire does not disclose a plurality of diagnostic electrodes positioned on a plurality of support structures that extend substantially longitudinally across a surface of the ablation balloon, where the electrodes are positioned distal of the ablation region and are configured to detect electrophysiological characteristics of tissue. However, electrophysiological sensing is extremely common in the art. Lafontaine discloses a cardiac ablation device with balloons (fig. 3, [0037]) and teaches that a plurality of electrophysiological sensors (204) can be positioned on electrode support structures (206) which extend longitudinally and circumferentially across a surface of the ablation balloon (208). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Maguire with the sensing structure of Lafontaine to allow a user and/or a system to collect relevant information about a cardiac ablation procedure. As noted above, the device of Maguire-Lafontaine discloses that at least a subset of diagnostic electrodes is positioned distal of the ablation region which is all the claims require. However, in the interest of compact prosecution an additional rejection is provided assuming a narrower interpretation that requires the only diagnostic electrodes in the system are distal to the ablation region. Neither Maguire nor Lafontaine disclose this narrower interpretation. However, the placement of electrodes is well within the level of ordinary skill in the art (see e.g. the numerous embodiments contemplated by Lafontaine, [0037]) and Applicant has not disclosed that electrodes only distal of the ablation region produces an unexpected result. Bencini discloses a cardiac treatment device (like both Maguire and Lafontaine) and teaches that diagnostic electrodes can be positioned along the length of support elements (fig. 3) or entirely on the distal-facing portion of the support elements (fig. 6A). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Maguire-Lafontaine with electrodes at any position, including on only a specific portion of the support structure as taught by Bencini, including the distal non-ablation region, the proximal non-ablation region and/or the ablation region of Maguire-Lafontaine, that would produce the predictable result of allowing a user or the system to known diagnostic information at a given location.

 Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire and Lafontaine, further in view of Lee (US 2012/0053577).
Regarding claims 5 and 6, the device of Maguire-Lafontaine does not disclose the use of an electroporation generator. However, electroporation is very common in the art and it is well established that various ablation energies, including ultrasound, RF and electroporation, are functional equivalence (MPEP 2144.06). Lee is one of any number of references that teach this functional equivalence (paragraph [0082]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known ablation energy with the system of Maguire-Lafontaine, such as electroporation as taught by Lee, including the structures necessary to produce the circular lesion disclosed by Maguire (i.e. non-ablation regions), to produce the predictable result of treating tissue in a desired manner.

 Claims 9, 22-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire and Lafontaine, further in view of Salahieh (US 2010/0204560)
Regarding claim 9, neither Maguire nor Lafontaine disclose the use of traces that extend across the support structure for coupling the electrodes to leads. However, the use of flexible circuits, which use traces, is very common in the art. Salahieh, for example, discloses a balloon which uses flex circuits including electrodes connected to traces ([0077]-[0078]). Therefore, before the application was filed, it would have been obvious to use any commonly known electrode structure in the system of Maguire-Lafontaine, including the flex circuits and traces of Salahieh, which would produce the predictable result of functional electrodes. 
Regarding claims 22-24, 27 and 28, the device of Maguire-Lafontaine-Salahieh discloses all the limitations as discussed above with respect to claims 1, 8 and 9 (it is noted that unlike claim 1 claim 22 cannot be interpreted to require that the only electrodes are on a specific portion of the device). More specifically, electrophysiology electrodes, or any other sensors, must be connected to relevant circuitry to function which can be considered “controller circuitry.” Electrodes are configured to delivery any type of electrical signal, including direct current electroporation pulses. The diagnostic sensors are positioned along the entire length of the exterior surface of the balloon (e.g. fig. 3-4 of Lafontaine) which would include the proximal non-ablation region. Finally, regarding the “undulating” language, this is a very broad recitation that can be interpreted in several ways, including as a description of the flexibility of the balloon. That is, the balloon including the ablation and non-ablation regions are flexible and thus the border between them would “undulate” during, for example, inflation and deflation.

Allowable Subject Matter
Claims 17, 19 and 20 are allowed.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794